 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is hereby made and entered
into as of the Effective Date (as hereinafter defined) by and between TRAIL
CREEK APARTMENTS, LLC, a Delaware limited liability company (“Seller”), and
OPTIO, INC., a Delaware corporation (“Purchaser”).
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:
1.
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):
(a)    Land. That certain tract of land (the “Land”) located in the City of
Hampton, Virginia, being more particularly described on Exhibit “A” attached
hereto and made a part hereof.
(b)    Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).
(c)    Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of‑way.
(d)    Improvements. All improvements known as the Trail Creek Apartments (the
“Improvements”) in and on the Land, consisting of a total of 300 rental
apartment units.
(e)    Leases. Seller’s interest as landlord under all leases set forth on
Exhibit “L” and other leases permitted pursuant to the terms of this Agreement
(collectively, the “Space Leases”) of space in the Property to which Seller is a
party (if any), and all refundable tenant security deposits or pet deposits
(collectively, the “Deposits”), if any, held by Seller on the Closing Date (as
defined in Section 6.1 of this Agreement).
(f)    Tangible Personal Property. All appliances, fixtures, equipment,
machinery, furniture, carpet, drapes and other personal property, if any, owned
by Seller and located on or about the Land and the Improvements (the “Tangible
Personal Property”), including, without limitation, those items of personal
property set forth on Exhibit “J” attached hereto.
(g)    Contracts. Seller’s interest (to the extent the same is assignable) under
the Contracts (as defined in Section 4.1.2 of this Agreement) to which Seller is
a party, if any, other than the Rejected Contracts (as defined hereinafter).
(h)    Intangible Property. All intangible property (the “Intangible Property”),
if any, owned by Seller and pertaining to the Land, the Improvements, or the
Tangible Personal Property, including, without limitation, any telephone
exchanges, trade names, all plans, drawings, specifications, surveys,
engineering reports and other technical information with respect to the




--------------------------------------------------------------------------------




Improvements, all warranties from third parties in connection with the
Improvements or Tangible Personal Property, and all licensee and permits held by
Seller in connection with the Land, Improvements and Tangible Personal Property.
1.2    Excluded Property. The following items shall be and hereby are excluded
from the property to be conveyed and/or transferred hereunder:
(a)    Insurance Policies and Proceeds. Seller’s interest under any and all
insurance policies held by or on behalf of Seller, and proceeds payable
thereunder, except as may be expressly set forth in Section 7.2 below.
(b)    Management Software. Seller’s management software program.
(c)    Utility Deposits. All utility and other similar deposits of Seller
relating to the Property, but not including the Deposits.
(d)    Bonus Payments. All upfront bonus payments paid or payable under the
Contracts.
(e)    Rebates. All rebates, credits, refunds and/or reimbursements that at any
time on or prior to the Closing Date are paid or payable in respect of the
ownership and/or operation of the Property.
(f)    Website. Any internet website and associated domain names maintained by
Seller and/or any affiliate of Seller, whether with respect to the Property or
otherwise.
2.
PURCHASE PRICE
2.1    Purchase Price. The purchase price (the “Purchase Price”) for the
Property shall be FORTY SIX MILLION AND 00/100 DOLLARS ($46,000,000.00). A
portion of the Purchase Price shall be paid by the assumption (herein, the “Loan
Assumption”) by Purchaser of the Loan (as hereinafter defined), with the final
principal balance (the “Loan Balance”) to be determined by the Federal Home Loan
Mortgage Corporation (“Lender”) on or before the Closing Date. Any and all costs
associated with the Loan Assumption shall be paid by Purchaser. Purchaser shall
make application to Lender for the Loan Assumption not later than three (3) days
after the Effective Date of this Agreement and shall diligently proceed to
provide Lender with all necessary documentation as requested or reasonably
required by Lender in the application process. In the event Purchaser makes
application to Lender for the Loan Assumption and provides Lender with all
necessary documentation as reasonably required by Lender in the application
process, and Lender thereafter does not consent to the assumption of the Loan by
Purchaser under the terms and conditions expressed in the documents evidencing
and securing the Loan as of the Effective Date, which terms must be satisfactory
to Purchaser in all respects (the “Loan Documents”; the consent of Lender being
referred to herein as the “Loan Assumption Approval”), on or before March 24,
2014 (the “Finance Period”), Purchaser shall have the option, in its sole
discretion, to either (i) extend the Finance Period to April 7, 2014 (the “F.P.
Extension”), or (ii) terminate this Agreement on or before the Closing Date, in
which event the Earnest Money (as hereinafter defined) shall be returned by
Escrow Agent to Purchaser, except for One Hundred Dollars ($100.00) of the
Earnest Money, which shall be paid to Seller in consideration of entering into
this Agreement, and each of the parties hereto shall be relieved of all further
obligations hereunder, except for the Surviving Obligations (as hereinafter
defined). To exercise the F.P. Extension, Purchaser shall provide written notice
to Seller of Purchaser’s election prior to the expiration of the Finance Period.
If Loan

2



--------------------------------------------------------------------------------




Assumption Approval is not received on or before the expiration of the Finance
Period, as extended by the F.P. Extension, then Purchaser shall have the right
to terminate this Agreement by so notifying Seller in writing, in which event
the Earnest Money shall be returned by Escrow Agent to Purchaser, except for One
Hundred Dollars ($100.00) of the Earnest Money, which shall be paid to Seller in
consideration of entering into this Agreement, and each of the parties hereto
shall be relieved of all further obligations hereunder, except for the Surviving
Obligations. Notwithstanding any provision to the contrary in this Agreement,
the Loan Assumption and the agreements, instruments and documents evidencing
same shall in all events be satisfactory to Seller and Purchaser in their
reasonable opinion and shall provide for the full and complete release of Seller
from all obligations under the Loan and the Loan Documents, except for those
obligations set forth in the Loan Documents which expressly survive the payoff
or assignment of the Loan by Seller. For all purposes hereunder, the “Loan”
shall mean that certain Freddie Mac Loan No. 708086772 to Seller in the
principal amount of $28,109,000.00, as evidenced by that certain Multifamily
Note dated June 25, 2013, in the original principal amount of $28,109,000.00,
made by Seller to the order of KeyCorp Real Estate Capital Markets, Inc.
(“KeyCorp”), as assigned to Lender (the “Note”), and secured by (i) that certain
Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing dated June 25, 2013, executed by Seller in favor of KeyCorp and recorded
in the Clerk’s Office of Hampton, Virginia as Instrument No. 130010245, as
assigned to Lender pursuant to that certain Assignment of Security Instrument
dated June 25, 2013 and recorded as Instrument No. 130010246 in the aforesaid
records (collectively, the “Security Deed”); and (ii) that certain UCC Financing
Statement recorded as Instrument No. 130000038 in the aforesaid records
(“Fixture Filing”).
The balance of the Purchase Price, after giving credit to Purchaser for the Loan
Balance, and after calculating the adjustments and prorations as set forth in
this Agreement, shall be paid by Purchaser to Seller at the Closing (as defined
in Section 6.1 below) by wire transfer of immediately available funds to the
Escrow Agent (as hereinafter defined) on the Closing Date in accordance with
wire transfer instructions to be provided by the Escrow Agent, subject to
prorations and adjustments as aforesaid.
3.
EARNEST MONEY
3.1    Earnest Money. Purchaser shall deliver to Stewart Title Guaranty Company
or another reputable title company mutually approved by Seller and Purchaser
(“Escrow Agent” and “Title Company”), no later than two (2) business days after
the Effective Date, an earnest money deposit (the “Deposit”) in the amount of
TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($250,000.00). The Deposit, the
Additional Deposit (as defined below) and all interest accrued thereon is
referred to herein as the “Earnest Money.” After the expiration of the
Inspection Period, all Earnest Money deposited with the Escrow Agent, including,
without limitation, the Additional Deposit, shall be non-refundable in all
events except in the event that Purchaser terminates this Agreement and is
entitled to a refund of the Earnest Money under the terms of Sections 2.1,
4.1.1, 4.1.3, 4.1.4, 4.4, 7.1, 7.2 or 8.1(i) below. In the event the sale of the
Property is consummated under this Agreement, the Earnest Money shall be paid to
Seller and applied as a credit against the Purchase Price at Closing.
4.
CONDITIONS TO CLOSING
4.1    Due Diligence Deliveries. To the extent not previously provided to the
Purchaser, Seller shall deliver to Purchaser copies of the due diligence items
set forth on Exhibit “B” attached hereto (collectively, the “Due Diligence
Items”) within two (2) business days after the Effective Date.

3



--------------------------------------------------------------------------------




4.1.1    Inspection Period. During the period commencing on the Effective Date
and expiring at 5:00 p.m. (in Atlanta, Georgia) on March 19, 2014 (the
“Inspection Period”), the following matters shall be conditions precedent to
Purchaser’s obligations under this Agreement:
(a)    Purchaser’s being satisfied in Purchaser’s sole discretion that the
Property is suitable for Purchaser’s intended uses; and
(b)    Purchaser’s being satisfied, in Purchaser’s sole discretion, with the
items delivered to Purchaser pursuant to Section 4.1 above.
If Purchaser decides to proceed with acquiring the Property, then Purchaser
shall so notify Seller by delivering written notice at any time during the
Inspection Period. If Purchaser does not timely deliver such notice to Seller,
then Purchaser shall be deemed to have elected to terminate this Agreement,
whereupon the Deposit and any interest earned with respect thereto shall be
refunded to Purchaser, except for One Hundred ($100.00) Dollars of the Deposit
which shall be paid to Seller in consideration of entering into this Agreement,
and this Agreement shall be of no further force or effect with Purchaser and
Seller having no further rights, obligation or liability hereunder except for
such obligations which by their terms expressly survive the termination of this
Agreement (the “Surviving Obligations”). In the event Purchaser notifies Seller
that Purchaser has elected to proceed with the acquisition of the Property, then
no later than one (1) business day after the expiration of the Inspection
Period, Purchaser shall deliver to Escrow Agent an earnest money deposit (the
“Additional Deposit”) in the amount of TWO HUNDRED FIFTY THOUSAND AND 00/100
DOLLARS ($250,000.00), and the transaction contemplated by this Agreement shall
proceed and all Earnest Money, including, without limitation, the Additional
Deposit, shall be non-refundable in all events except in the event that
Purchaser terminates this Agreement and is entitled to a refund of the Earnest
Money under the terms of Sections 2.1, 4.1.1, 4.1.3, 4.1.4, 4.4, 7.1, 7.2 or
8.1(i) below.
4.1.2    Contracts. Attached hereto as Exhibit “K” and incorporated herein is a
list of all service contracts, equipment leases and maintenance contracts
currently affecting the Property (collectively, the “Contracts”). Purchaser
agrees to assume all of the Contracts at Closing which are not Rejected
Contracts (as hereinafter defined), and Purchaser shall notify Seller in writing
prior to the expiration of the Inspection Period in the event Purchaser desires
to have any of the Contracts canceled by Seller at Closing (the “Rejected
Contracts”). Seller hereby agrees to send cancellation notices with respect to
the Rejected Contracts not later than Closing so long as the Rejected Contracts,
by their terms, are terminable upon thirty (30) days or less notice without
payment of a fee or penalty; failing which, Purchaser shall be obligated to
assume such Rejected Contracts at Closing.
4.1.3    Title Commitment.
(a)    Seller shall convey good and indefeasible title to the Property to
Purchaser at Closing, subject only to the Permitted Encumbrances (as defined
below). During the Inspection Period, Purchaser shall request and obtain from
Title Company a commitment for a standard Owner's Policy of Title Insurance
issued by Title Company (the “Title Commitment”), insuring good and indefeasible
fee simple title to the Land, together with copies of all exceptions listed
therein. Purchaser shall have until the end of the Inspection Period to deliver
to Seller written notice of Purchaser’s objections to title (the “Title
Objection Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation
(hereby confirmed) to remove all Mortgages and Monetary Liens (each as defined
below) by Closing, as further described in Section 4.1.3(b) below, whether or
not Purchaser objects thereto. Seller shall notify Purchaser in writing within
five (5) days following Seller’s receipt of the Title Objection Letter
concerning which title objections, if any, Seller has agreed to cure. In the
event that Seller

4



--------------------------------------------------------------------------------




does not undertake to cure all of the objections in the Title Objection Letter
to Purchaser’s reasonable satisfaction (or does not timely respond to the Title
Objection Letter), then Purchaser shall have the right for five (5) days after
receipt of Seller’s response to the Title Objection Letter (or five (5) days
following the expiration of the period within which Seller was to so respond) to
either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be Permitted
Encumbrance), or (ii) terminate this Agreement, in which event the Earnest Money
shall be delivered to Purchaser upon written notice to Seller and Escrow Agent,
and neither party shall have any further obligation hereunder except for the
Surviving Obligations. All exceptions set forth in the Title Commitment which
are not objected to by Purchaser (including matters initially objected to by
Purchaser which objections are subsequently waived in writing) are herein
collectively called the “Permitted Encumbrances”.
(b)    In the event that any update to the Title Commitment indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which are not shown in the initial Title Commitment
and that are unacceptable to Purchaser, in its reasonable discretion, Purchaser
shall within five (5) days after receipt of any such update to the Title
Commitment notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”). Notwithstanding anything to
the contrary contained herein, Seller shall have no obligation to take any steps
or bring any action or proceeding or otherwise to incur any expense whatsoever
to eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging (i) any Unacceptable Encumbrances that arise as a result
of Seller’s intentional acts or omissions, (ii) any mortgages, deeds of trust or
deeds to secure debt that appear on the Title Commitment (the “Mortgages”) other
than the Security Deed and any other instruments and agreements evidencing the
Loan assumed by Purchaser pursuant to the terms of Section 2.1 above, and (iii)
all mechanics, judgment, tax and other monetary liens and encumbrances of
liquidated amounts (excluding, however, current, non-delinquent taxes and
assessments) affecting the Property which were voluntarily caused or created by,
through or under Seller (collectively, the “Monetary Liens”) (the matters set
forth in (i), (ii) and (iii) above are collectively referred to herein as the
“Mandatory Removal Items”). In the event Seller is unable, unwilling or for any
reason fails to eliminate or modify all of the Unacceptable Encumbrances to the
reasonable satisfaction of Purchaser (other than the Mandatory Removal Items
required to be removed by Seller in accordance with the preceding sentence),
Purchaser may terminate this Agreement by delivering notice thereof in writing
to Seller by the latest to occur of (x) the Closing Date, (y) five (5) days
after Seller’s written notice to Purchaser of Seller’s intent to not cure one or
more of such Unacceptable Encumbrances, or (z) ten (10) days after the
Unacceptable Encumbrance Notice, in the event Seller does not timely respond
thereto; provided, however, the Closing Date shall in no event be extended to
allow for the running of the time periods described in the aforesaid clauses (y)
and (z). Upon a termination of this Agreement pursuant to the immediately
preceding sentence, upon prior written notice to Seller and Escrow Agent, the
Earnest Money shall be delivered to Purchaser, and neither party shall have any
further obligation hereunder except for the Surviving Obligations.
4.1.4    Survey. During the Inspection Period, Purchaser, at its sole expense,
may elect to obtain a current ALTA/ACSM Land Title Survey of the Property or an
update of any existing survey delivered by Seller to Purchaser pursuant to
Section 4.1 above (the “Survey”). Purchaser shall have until the end of the
Inspection Period to deliver to Seller written notice of Purchaser’s objections
to the Survey (the “Survey Comment Letter”). Seller shall have the right, but
not the obligation, to address Purchaser’s objections to the Survey. Seller
shall notify Purchaser in writing within five (5) days following Seller’s
receipt of the Survey Comment Letter concerning which objections to the Survey,
if any, Seller has agreed to cure. In the event that Seller does not undertake
to address all of the comments in the Survey Comment Letter to Purchaser’s
reasonable satisfaction (or does not timely respond to the Survey Comment
Letter), then Purchaser shall have the right for five (5) days after receipt of
Seller’s response to the Survey Comment

5



--------------------------------------------------------------------------------




Letter (or five (5) days following the expiration of the period within which
Seller was to so respond) to either (i) waive any such Survey objection in
writing and proceed to Closing (in which event such waived Survey objection
shall be deemed to be a Permitted Encumbrance), or (ii) terminate this
Agreement, in which event the Earnest Money shall be delivered to Purchaser upon
written notice to Seller and Escrow Agent, and neither party shall have any
further obligation hereunder except for the Surviving Obligations.
4.2    Inspection.
(a)    During the Inspection Period, Purchaser, at its sole risk and expense,
may conduct such tests and inspections of the Property as Purchaser deems
appropriate; provided, however, Purchaser must obtain Seller’s prior written
approval, which may be granted or withheld in Seller’s sole discretion, of the
scope and method of any environmental testing or inspections (other than a Phase
I environmental site assessment, which shall require no consent or approval of
any kind), prior to Purchaser’s commencement of such tests or inspections.
Purchaser, at Purchaser’s sole expense, shall repair any and all damage
resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall and hereby agrees to indemnify, defend and hold the Seller
Parties (as defined below) harmless from and against all Claims (as defined
below) for all Indemnified Claims (as defined below) which may be asserted or
recovered against any of the Seller Parties arising by reason of the tests,
studies, inspections and investigations performed hereunder by Purchaser, which
obligation of indemnification shall survive the Closing or any expiration or
termination of this Agreement, however caused. As used herein, “Seller Parties”
shall mean collectively, Seller, each and all of its officers, directors,
employees, shareholders, partners, affiliates, subsidiaries, principals,
parents, trustees, joint venturers, related parties and entities, contractors
and agents (including its property manager), each and all of the predecessors,
legal representatives, heirs, successors and assigns of any of the foregoing and
their respective subsidiaries, parents, affiliates, joint venturers, directors,
officers, members, principals, investors, shareholders, trustees, designees,
lenders, beneficiaries, employees, agents, brokers, property managers, asset
managers, representatives, predecessors, successors, assigns, contractors,
subcontractors, fiduciaries, insurers, heirs, estates, servants, other related
parties and persons, past and present. As used herein, “Claims” shall mean any
and all actual or threatened claims, detriments, rights, remediation,
counterclaims, liens, controversies, obligations, agreements, executions, debts,
covenants, promises, suits, causes of action, actions, demands, liabilities,
losses, damages, assessments, judgments, fines, penalties, threats, sums of
money, accounts, costs, expenses, known or unknown, direct or indirect, at law
or in equity (including, without limitation, reasonable and actual attorneys’
fees and other professional fees of attorneys and professionals selected by the
Seller Parties), whether incurred in connection with any investigation,
non-judicial, quasi-judicial, judicial, mediative, arbitrative, or
administrative actions or proceedings or otherwise (including pretrial, trial,
appellate, administrative, bankruptcy or insolvency proceedings) or in
settlement or in any other proceeding and whether or not suit was filed thereon.
As used herein, “Indemnified Claims” shall mean collectively, (i) liens,
personal injury, death or property damage caused in any way by the activities of
Purchaser or any of the Purchaser Parties on the Property; (ii) any Hazardous
Materials (as hereinafter defined) introduced on the Property by Purchaser or
any of the Purchaser Parties; (iii) Purchaser’s or any of the Purchaser Parties’
breach of or failure to comply with any provision of this Agreement, and (iv)
violation by Purchaser or any of the Purchaser Parties of any laws, ordinances,
statutes, codes, rules, regulations, judgments, orders and decrees enacted or
promulgated by the United States, the states, the counties, the cities or any
other political subdivisions properly exercising jurisdiction over the owner of
the Property, the Property or the use of the Property relating to pollution, the
protection or regulation of human health, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or toxic or hazardous substances or waste or hazardous
materials (however defined) into the environment (including, without limitation,
ambient air, surface water, groundwater or land or soil); provided, however, in
no event shall Indemnified Claims include any Claims incurred by Seller or
Seller Parties and caused by

6



--------------------------------------------------------------------------------




(xx) Seller or Seller Parties’ gross negligence, intentional misconduct or
willful omissions or (yy) the condition of the Property prior to Purchaser’s
inspection thereof except to the extent any pre-existing condition is
exacerbated by Purchaser or its employees, agents, contractors or
representatives. Purchaser shall not permit any liens to attach to the Property
by reason of the exercise of its rights under this Agreement. In the event that
Purchaser fails, within fifteen (15) days following the imposition of any such
lien and Purchaser’s notice of same, to cause the same to be released of record
or provide a bond to satisfactorily address such lien, Seller shall have the
right to cause the same to be released by such means as it shall deem proper,
including payment of the claim giving rise to such lien, and all such sums paid
and expenses incurred by Seller, including, without limitation, reasonable and
actual attorneys’ fees and expenses, shall be payable to Seller by Purchaser
within five (5) business days after Seller’s demand; provided, in the event
Purchaser fails to pay any such amounts due to Seller, Seller shall have the
right to offset such amounts against the Deposit and Escrow Agent shall release
and deliver such amounts to Seller upon receipt of written demand from Seller.
(b)    Purchaser, its engineers, architects, employees, contractors,
consultants, and agents (collectively, the “Purchaser Parties”) shall maintain
commercial liability insurance policies (in an amount not less than Three
Million and No/100 Dollars ($3,000,000.00) insuring against claims arising as a
result of the inspection of the Property. Prior to commencing any inspections,
Purchaser shall deliver to Seller a certificate of insurance evidencing the
existence of the aforesaid policies and naming Seller as an additional insured.
Purchaser shall provide Seller with not less than one business days’ advance
notice regarding any such entry, which notice may be given via telephone to
Seller at the telephone number included in Seller’s notice address in Section
9.1 herein. No such entry shall be made unless Purchaser or the party entering
the Property on behalf of Purchaser is accompanied by a representative of Seller
unless otherwise agreed to by Seller
4.3    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:
(a)    Purchaser has the full right, power and authority, without the joinder of
any other person or entity, to enter into, execute and deliver this Agreement
and to perform all duties and obligations imposed on Purchaser under this
Agreement;
(b)    Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of Purchaser’s assets is bound;
(c)    At no time on or before the Closing Date, shall any of the following have
occurred with respect to Purchaser, and if Purchaser is a partnership, to any
general partners of  Purchaser:  (i) the commencement of a case under Title 11
of the United States Code, as now constituted or hereafter amended, or under any
other applicable federal or state bankruptcy law or other similar law; (ii) the
appointment of a trustee or receiver of any property interest; (iii) an
assignment for the benefit of creditors; (iv) an attachment, execution or other
judicial seizure of a substantial property interest; (v) the taking of, failure
to take, or submission to any action indicating an inability to meet its
financial obligations as they accrue; or (vi) a dissolution or liquidation,
death or incapacity;
(d)    Neither Purchaser nor any of its constituents or affiliates have engaged
in any dealings or transactions, directly or indirectly: (i) in contravention of
any U.S., international or other money laundering

7



--------------------------------------------------------------------------------




regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, The
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. 1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto; or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time ("Anti-Terrorism Order") or
on behalf of terrorist or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Purchaser nor any of its constituents or affiliates (i) are or will be
conducting any business or engaging in any transaction with any person appearing
on the U.S. Treasury Department's Office of Foreign Assets Control list of
restrictions and prohibited persons, or (ii) are a person described in section 1
of the Anti-Terrorism Order, and neither Purchaser nor any of its constituents
or affiliates have engaged in any dealings or transactions, or otherwise been
associated with any such person; and
(e)    Purchaser represents, warrants and covenants that it is not using the
assets of any (i) “employee benefit plan” (within the meaning of Section 3(3)
of  the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
(ii) “plan” (within the meaning of Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) or (iii) entity whose underlying assets
include “plan assets” by reason of a plan’s investment in such entity, to fund
its purchase of the Property under this Agreement.
Purchaser’s representations and warranties set forth in this Section 4.3 shall
survive the Closing for a period of nine (9) months.
4.4    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows:
(i)    Seller has the full right, power and authority, without the joinder of
any other person or entity, to enter into, execute and deliver this Agreement
and to perform all duties and obligations imposed on Seller under this
Agreement, and neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound;
(ii)     To Seller’s actual knowledge, except as disclosed to Purchaser in
writing, there is no existing or pending litigation affecting the Property other
than routine dispossessory proceedings with respect to tenants in default under
Space Leases;
(iii)     To Seller’s actual knowledge, Seller has not received any written
notice of any violation of any applicable federal, state or local laws or any
governmental requirements concerning the Property, which has not been remedied;

8



--------------------------------------------------------------------------------




(iv)    No collective bargaining agreements between Seller and any labor
organization apply to the operation and/or management of the Property. No
pension, retirement, profit sharing or similar plan or fund, ERISA qualified or
otherwise, has been established by Seller in connection with the Property and no
liabilities for pension or retirement payments on the part of Seller exist in
connection therewith;
(v)     No bankruptcy, insolvency, rearrangement or similar action involving the
Seller, whether voluntary or involuntary, is pending or, to Seller’s actual
knowledge, threatened, and Seller has never filed a voluntary petition in
bankruptcy; been adjudicated a bankrupt or insolvent or filed a petition or
action seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any Federal bankruptcy act or
any other laws; sought or acquiesced in the appointment of any trustee, receiver
or liquidator of all or any substantial part of its properties, the Property,
personal property or any portion thereof, or made an assignment for the benefit
of creditors or admitted in writing its inability to pay its debts generally as
the same become due;
(vi)    To Seller’s actual knowledge, Seller has not received, with respect to
the Property, written notice from any governmental authority regarding any
change to the zoning classification of the Land, any condemnation proceedings or
proceedings to widen or realign any street or highway adjacent to the Land or
that otherwise affects the Land or the Improvements;
(vii)    Except as may be identified in any environmental reports delivered by
Seller to Purchaser as a part of the Due Diligence Items, to Seller’s actual
knowledge, Seller has not received any written notice from any governmental
authority that the Property is in violation of any federal, state, or local
laws, ordinances or regulations applicable to the Property with respect to
Hazardous Materials (as hereinafter defined) or toxic substances. Except for the
foregoing, Seller makes no representations or warranties as to whether the
Property contains asbestos, radon or any hazardous materials or harmful or toxic
substances, or pertaining to the extent, location or nature of same, if any.
Further, to the extent that Seller has provided Purchaser information from any
inspection, engineering or environmental reports concerning asbestos, radon or
any hazardous materials or harmful or toxic substances, Seller makes no
representations or warranties with respect to the accuracy or completeness,
methodology of preparation or otherwise concerning the contents of such reports;
(viii)    To Seller’s actual knowledge, the list of the Contracts attached
hereto as Exhibit “K” is complete in all material respects as of the date
hereof, and there are no other service contracts affecting the Property. To
Seller’s actual knowledge, the Contracts are in full force and effect, there are
no defaults thereunder and Seller has complied with the terms thereof in all
material respects;
(vix)     To Seller’s actual knowledge, except for those tenants in possession
of the Property under written leases for space in the Property, as shown on the
tenant list attached hereto as Exhibit “L” (the “Tenant List”), there are no
parties in possession of, or claiming any possession to, any portion of the
Property, and the Tenant List is true, correct and complete in all material
respects as of the date set forth therein;
(x)    Seller shall deliver a then current Tenant List at Closing certified by
Seller to be true, correct and complete in all material respects.

9



--------------------------------------------------------------------------------




(xi)    Subject to normal additions and replacements in the ordinary course of
business of Seller, Seller is and will, on the Closing Date, be the owner of all
the Tangible Personal Property scheduled on Exhibit “J” used in connection with
the Property and will have full authority to convey the same;
(xii)    Seller is not a “foreign person”, as that term is defined in Section
1445 of the Internal Revenue Code of 1986, as amended; and
(xiii)    Seller is not now nor shall it be at any time prior to or at the
Closing an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) named in any executive orders or lists published by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) as
Persons with whom a United States citizen may not transact business or must
limit their interactions to types approved by OFAC.
For purposes of this Agreement, all references to “Seller’s actual knowledge”,
“the knowledge of Seller” or any similar reference shall be deemed to refer to
the current actual knowledge of John A. Isakson, without any special
investigation or inquiry. Seller represents that John A. Isakson is the person
affiliated with Seller most likely to have knowledge regarding the matters
represented to by Seller in this Section. All of Seller’s foregoing
representations and warranties expressly shall survive the Closing for a period
of nine (9) months (the “Limitation Period”). Notwithstanding anything to the
contrary contained in this Agreement, in the event that Purchaser or its agents,
employees, representatives, contractors or consultants obtains knowledge prior
to Closing that any of Seller’s representations or warranties were untrue when
made in any material respect, , then (i) Purchaser shall be deemed to have
knowledge thereof (herein, “Deemed Knowledge”), (ii) such representation or
warranty automatically and without further action shall be deemed to be
qualified by such Deemed Knowledge, and (iii) Purchaser’s sole and exclusive
remedy as a result thereof shall be to terminate this Agreement and receive a
refund of the Earnest Money (thereby waiving any and all rights and remedies
otherwise available to Purchaser with respect to such breach of which Purchaser
has Deemed Knowledge), and thereafter, Purchaser and Seller shall have no
further rights or obligations under this Agreement except for the Surviving
Obligations. If, notwithstanding that Purchaser has Deemed Knowledge of any such
matter, as aforesaid, Purchaser nevertheless elects to close the transaction
contemplated by this Agreement, then Purchaser shall be deemed to have waived
any and all rights and remedies otherwise available to Purchaser with respect to
such breach of which Purchaser has Deemed Knowledge, which waiver expressly
shall survive Closing. Seller’s liability for breach of any covenant, indemnity,
representation or warranty with respect to this Agreement or any document
executed by Seller shall be limited to claims in excess of an aggregate $10,000;
provided, that if the aggregate of all such claims exceeds $10,000, Seller shall
be liable for the full amount of such claims up to the maximum amount permitted
pursuant to the immediately following sentence. Seller’s maximum aggregate
liability for all claims arising out of Seller’s Representations and Warranties
shall not exceed $500,000. Purchaser shall provide written notice to Seller
prior to the expiration of the Limitation Period of any alleged breach of
Seller’s Representations and Warranties and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach cannot reasonably be cured
within thirty (30) days, an additional reasonable time period, so long as such
cure has been commenced within such thirty (30) days and is being diligently
pursued but in no event later than sixty (60) days following Purchaser’s initial
notice. If Seller fails to cure such breach after written notice and within such
cure period, Purchaser’s sole remedy shall be an action at law for actual
damages as a consequence thereof, which must be commenced, if at all, within the
Limitation Period; provided that if within the Limitation Period Purchaser gives
Seller written notice of such a breach and Seller notifies Purchaser of Seller’s
commencement of a cure, commences to cure and thereafter terminates such cure
effort,

10



--------------------------------------------------------------------------------




Purchaser shall have an additional time (up to sixty (60) days to allow for
Seller’s cure period to fully lapse) from the date of such termination within
which to commence an action at law for damages as a consequence of Seller’s
failure to cure. The Limitation Period referred to herein shall apply to known
as well as unknown breaches of Seller’s Warranties. Purchaser specifically
acknowledges that such termination of liability represents a material element of
the consideration to Seller.


5.
COVENANTS OF SELLER


5.1    Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Improvements in the
normal course of business substantially in accordance with Seller's past
practices with respect to the Property, normal wear and tear excepted.


5.2    Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.1 and which shall be
cancellable on thirty (30) days written notice and without payment of any fee or
penalty.


5.3    Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to enter into any new leases, or amend,
terminate or accept the surrender of any existing tenancies, without the prior
consent of Purchaser, except in conformance with Seller’s current leasing
practices. On the Closing Date, all apartment units at the Property which have
become vacant more than fifteen (15) business days prior to the Closing Date
shall be in a rent-ready condition. An apartment unit shall be “rent-ready” if
its condition is consistent with the condition of units currently being marketed
to and accepted for rental by tenants at the Property. If an apartment unit is
vacated within the subject fifteen (15) business day gap period and is not in a
rent-ready condition at Closing, Purchaser shall be entitled to a credit of Five
Hundred and No/100 Dollars ($500.00) for each such unit at Closing.


5.4    Insurance. From the Effective Date through and including the Closing
Date, Seller agrees to keep the Property insured under its current policies
against fire and other hazards covered by extended coverage endorsement and
commercial general liability insurance against claims for bodily injury, death
and property damage occurring in, on or about the Property, and to pay all
premiums for such insurance prior to the applicable due dates.


5.5    Tangible Personal Property. Seller shall not remove any of the Tangible
Personal Property which cost, in the aggregate, in excess of $500.00 except as
may be required for necessary repair or replacement (provided that any
replacement shall be of equal quality as existed at the time of removal) and, in
the case of supplies, except for those items consumed in the ordinary course of
business.


5.6    Loan and Loan Documents. With respect to the Loan, Seller represents and
warrants as follows: (a) as of the Effective Date hereof, all payments due and
payable by Seller under the Loan Documents, including, but not limited to, all
interest, principal, fees and other charges (if any), have been paid in full by
Seller; (b) to the actual knowledge of Seller, none of the Loan Documents have
been modified or amended in any manner whatsoever and the Loan Documents are in
full force and effect; (c) true, correct and complete copies of the Loan
Documents have been delivered to Purchaser; (d) to Seller’s actual knowledge, no
default or events which would, upon the passage of time or the giving of notice
or both, ripen into a default exist under the Loan Documents; and (e) to
Seller’s actual knowledge, the representations and warranties made by Seller and
any guarantor in the Loan Documents or in any other documents or instruments
delivered in

11



--------------------------------------------------------------------------------




connection with the Loan Documents, including, without limitation, all
representations and warranties with respect to environmental matters, are true
and correct in all material respects.


5.7    Leasing Commissions. As of the Closing Date, there shall be no leasing
commissions payable by the “landlord” or “lessor” under any Space Lease, except
as set forth on the Tenant List or otherwise disclosed in writing to Purchaser
prior to Closing. All such leasing commissions shall be paid and any agreements
relating to such leasing commissions shall be terminated by Seller at or prior
to Closing.


5.8    Encumbering the Property. From and after the Effective Date hereof, and
until the Closing, or the earlier termination of this Agreement, Seller shall
not sell, assign or create any right, title or interest whatsoever in and to the
Property other than the Space Leases as addressed above, create or permit to
exist any lien, easement, encumbrance or charge thereon without Purchaser’s
prior written consent.


6.
CLOSING
6.1    Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall be held through an escrow at the offices of the Escrow Agent,
located at the address set forth in Section 9.1 hereof, on March 28, 2014 (the
“Closing Date”), unless the parties mutually agree in writing upon another
place, time or date. Notwithstanding the foregoing, Purchaser and Seller agree
that the Closing Date shall be extended (i) to April 7, 2014 to accommodate the
running of the Finance Period, as extended by the F.P. Extension, and (ii) to
accommodate any specific longer timing requirements beyond April 7, 2014 imposed
by Lender and/or KeyCorp to consummate the Loan Assumption upon the receipt by
Seller and Purchaser of a written communication from Lender and/or KeyCorp
stating such timing requirements, which extension shall not extend beyond May 7,
2014 without Seller’s written consent, which consent shall be withheld or
granted in Seller’s sole discretion.
6.2    Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Space Leases, as
set forth on the Tenant List delivered at Closing and the Permitted
Encumbrances.
6.3    Proration. The following items shall be prorated at Closing: (i) all
rents, other amounts payable by the tenants under the Space Leases, and all
other income with respect to the Property for the month in which the Closing
occurs, (ii) real estate and personal property taxes and other assessments with
respect to the Property for the year in which the Closing occurs, and (iii) all
operating expenses relating to the ownership and operation of the Property, with
Purchaser receiving the benefits and burdens of ownership on the Closing Date.
If permitted by the applicable utility providers, utilities shall be canceled by
Seller and reestablished in Purchaser’s name on the Closing Date; otherwise,
utilities shall be prorated between Seller and Purchaser at Closing, with such
proration to be readjusted at such time as final utility bills become available.
Any amounts unpaid under the Contracts which Purchaser elects or is obligated to
assume at Closing shall be prorated between Seller and Purchaser at Closing.
(a)    If the Closing shall occur before rents and all other amounts payable by
the tenants under the Space Leases and all other income from the Property have
been paid for the month in which the Closing occurs, the apportionment of such
rents and other amounts and other income shall be upon the basis of such rents,
other amounts and other income received by Seller. Subsequent to the Closing, if
any such rents and other income are received by Purchaser, all such amounts
shall be applied in the following order: (i) first to rent due for the month or
months following the month in which Closing occurs to keep rent current, (ii)
next, to delinquent rent due for the month in which

12



--------------------------------------------------------------------------------




Closing occurs, and (iii) the balance to delinquent rent due for the period
prior to the month in which Closing occurs. Any such rentals due to Seller shall
be paid by Purchaser to Seller within thirty (30) days following Purchaser’s
receipt thereof. If, subsequent to the Closing, any such rents and other income
payable to Purchaser, as provided above, are received by Seller, Seller shall
remit Purchaser’s prorata share thereof, calculated as aforesaid, to Purchaser
no later than thirty (30) days after Seller’s receipt. Following the Closing,
Purchaser agrees, upon two (2) days’ prior notice from Seller, to provide Seller
with access to Purchaser’s books, records and accounts relating to the operation
of the Property at Purchaser’s notice address set forth in Section 9.1 below and
during standard business hours in order that Seller may verify compliance with
the preceding terms and provisions of this Section 6.3(a). The obligations of
the parties under this Section 6.3(a) expressly shall survive Closing.
(b)    If the Closing shall occur before the tax rate or the assessed valuation
of the Property is fixed for the then current year, the apportionment of taxes
shall be based on the most current and accurate billing information available.
Should such proration not be based on the actual amount of the taxes for the
period in question and should such proration prove to be inaccurate upon receipt
of the actual bills for the Property, then, to the extent such amount exceeds
One Thousand and No/100 Dollars ($1,000.00), either Seller or Purchaser may
demand within one (1) year after Closing a payment from the other party
correcting such malapportionment.
(c)    Seller shall be entitled to receive refunds for any and all deposits
which Seller has made with utility companies, and Purchaser shall replace such
deposits at Closing.
The agreements of Seller and Purchaser set forth in this Section 6.3 shall
survive the Closing.
6.4    Closing Costs. Purchaser shall pay, on the Closing Date, (a) one-half of
any escrow fees of the Escrow Agent, (b) all costs relating to the premium for
the Owner's Policy of Title Insurance issued pursuant to the Title Commitment
and any endorsements, extended coverage or other modifications to the Owner's
Policy of Title Insurance issued pursuant to the Title Commitment, as well as
all title insurance costs relating to any mortgagee’s policy of title insurance,
(c) all costs and expenses directly or indirectly relating to the Loan
Assumption, including without limitation, loan fees, recording fees, as well as
the fees of lender’s counsel, (d) all state and local Grantee taxes, VSLA,
Technology Trust Fund, Transfer Fee, and Processing Fee related to the
conveyance of title to the Property, (e) the fees of Purchaser’s counsel, (f)
all costs relating to the Survey, if any, (g) any recording or filing fees
necessary to record the Deed (as hereinafter defined), and (h) any other
expenses incurred by Purchaser, or its consultants or representatives in
inspecting and evaluating the Property or closing this transaction. Seller shall
pay, on the Closing Date, (i) any recording or filing fees necessary to remove
any Unacceptable Encumbrances, Mortgages or Monetary Liens which Seller is
obligated to remove under the terms of this Agreement, (ii) all state and local
Grantor taxes related to the conveyance of title to the Property, (iii) one-half
of any escrow fees of the Escrow Agent, and (iv) the fees of Seller’s counsel,
and (v) any commission due Agent (as hereinafter defined).
6.5    Seller’s Obligations at the Closing. At the Closing, Seller shall deliver
to Purchaser the following:
(a)    Deed. A Special Warranty Deed (the “Deed”) conveying the Land and
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“C”.
(b)    Bill of Sale. A Bill of Sale (the “Bill of Sale”) conveying the Tangible
Personal Property and Intangible Property to Purchaser, in the form attached to
this Agreement as Exhibit “D”.

13



--------------------------------------------------------------------------------




(c)     Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.
(d)    Foreign Person. An affidavit certifying that Seller is not a “foreign
person,” as defined in the federal Foreign Investment in Real Property Tax Act
of 1980, and the 1984 Tax Reform Act, as amended, in the form attached to this
Agreement as Exhibit “E”.
(e)    Leases. The originals, or copies should originals not be available, of
all of the Space Leases to which Seller is a party, if any, and together with
all keys in Seller’s possession.
(f)    Contracts. Originals, or copies should originals not be available, of all
of the Contracts other than the Rejected Contracts.
(g)    Affidavit. An owner’s affidavit, in the form attached to this Agreement
as Exhibit “F”, concerning mechanics’ liens, parties in possession and similar
matters.
(h)    Transfer Tax and Withholding Tax Declarations. All such tax, transfer and
other declarations and returns, and withholding affidavits and information
returns, duly executed and sworn to by Seller, as may be required of Seller by
law in connection with the conveyance of the Property to Purchaser.
(i)    Security Deposits. All Deposits under Space Leases together with any and
all interest accrued thereon.
(j)    Sellers’ Certificate. A duly executed and acknowledged certificate
executed by an authorized representative of Seller indicating that all of
Seller’s representations and warranties made in this Agreement are true and
correct as of the Closing Date as if then made, in the form attached to this
Agreement as Exhibit “G”.
(k)    Revised Tenant List. An updated Tenant List for the Property printed as
of the business day immediately prior to the Closing Date certified to be true,
correct and complete in all material respects and stating the amount of all of
the Security Deposits held by Seller under each Space Lease.
(l)    Keys. All keys to the Property, labeled for identification.
(m)    Other Documents. Such other documents as may be reasonably requested by
Title Company to effect the Closing of the transaction contemplated by this
Agreement.
(n)    To the extent in Seller’s possession or reasonable control, originals of
the Due Diligence Items.
6.6    Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Seller the following:
(a)    Purchase Price. The Purchase Price, payment of which shall be made by
wire transfer of immediately available funds to the account of the Escrow Agent
for the benefit of Seller. In the event payment of the Purchase Price by Seller
is not received by the Escrow Agent by wire transfer of immediately available
funds, on or before 3:30 p.m. (in Atlanta, Georgia) on the

14



--------------------------------------------------------------------------------




Closing Date, then the parties shall recalculate prorations hereunder based upon
the date on which the Escrow Agent has in fact received the payment of the
Purchase Price from Seller, by wire transfer of immediately available funds, on
or before 3:30 p.m. (in Atlanta, Georgia). The preceding sentence shall in no
event constitute a waiver by Seller of the breach of this Agreement by Purchaser
by failing to close on the Closing Date.
(b)    Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.
(c)    Purchaser’s Certificate. A duly executed and acknowledged certificate
executed by an authorized representative of Purchaser indicating that all of
Purchaser’s representations and warranties made in this Agreement are true and
correct as of the Closing Date as if then made, in the form attached to this
Agreement as Exhibit “M”.
(d)    Other Documents. Such other documents as may be reasonably requested by
Title Company to effect the Closing of the transaction contemplated by this
Agreement.
6.7    Documents to be Executed by Seller and Purchaser. At the Closing, Seller
and Purchaser shall also execute and deliver the following:
(a)    Tenant Notices. Signed statements or notices to all tenants of the
Property notifying such tenants that the Property has been transferred to
Purchaser and that Purchaser is responsible for security deposits (specifying
the amounts of such deposits) returnable under the Space Leases and notifying
such tenants of the new address where tenants are to make rental payments after
the Closing, in the form attached to this Agreement as Exhibit “H”.
(b)    Any documents required by Lender in connection with the assumption of the
Loan by Purchaser (collectively, the “Loan Assumption Documents”).
(c)    Assignment and Assumption of Personal Property, Leases and Service
Contracts. An “Assignment and Assumption of Personal Property, Leases and
Service Contracts” (the “Assignment”) in the form attached to this Agreement as
Exhibit “I”, for the Property.
(d)    Settlement Statements. Settlement statements, in conformity with the
terms of this Agreement and otherwise in form acceptable to Seller and
Purchaser.
(e)    Transfer Tax and Withholding Tax Declarations. All such tax, transfer and
other declarations and returns, and withholding affidavits and information
returns, duly executed and sworn to, as may be required by law in connection
with the conveyance of the Property to Purchaser.
7.
RISK OF LOSS
7.1    Condemnation. If, prior to the Closing, action is initiated to take the
Land and Improvements, or part thereof, by eminent domain proceedings or by deed
in lieu thereof (each a “Taking”), which Taking will (i) cause the Property to
no longer comply with zoning requirements affecting the Property, (ii) affect
the Property’s access to a publicly-dedicated and maintained right-of-way for
vehicular and pedestrian access

15



--------------------------------------------------------------------------------




or affect parking at the Property, (iii) have a material adverse effect on the
continued operation of the Property, or (iv) be in excess of $500,000.00, then
Purchaser may either at or prior to Closing, by written notice to Seller, elect
to either (a) terminate this Agreement, in which event the Earnest Money shall
be delivered to Purchaser, and neither party shall have any further rights or
obligations hereunder except for the Surviving Obligations, or (b) consummate
the Closing, in which latter event all of Seller’s assignable right, title and
interest in and to the award of the condemning authority shall be assigned to
Purchaser at the Closing and there shall be no reduction in the Purchase Price.
Seller shall provide written notice to Purchaser of a Taking affecting the
Property.
7.2    Casualty. If the Improvements, or any part thereof, suffers any damage
equal to or in excess of $500,000 prior to the Closing from fire or other
casualty, Purchaser may either at or prior to Closing, by written notice to
Seller, elect to either (a) terminate this Agreement, in which event the Earnest
Money shall be delivered to Purchaser, and neither party shall have any further
right or obligation hereunder, other than the Surviving Obligations, or
(b) consummate the Closing, in which latter event all of Seller’s right, title
and interest in and to the proceeds of any insurance covering such damage, shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price (except, however, Purchaser shall receive at Closing a credit
equal to Seller’s deductible and the cost of repair of any uninsured damage). If
the Improvements, or any part thereof, suffers any damage less than $500,000
prior to the Closing, Purchaser agrees that it will consummate the Closing and
accept the assignment of the proceeds of any insurance covering such damage, and
there shall be no reduction in the Purchase Price (except, however, Purchaser
shall receive at Closing a credit equal to Seller’s deductible and the cost of
repair of any uninsured damage). Seller shall provide written notice to
Purchaser of any fire or casualty at the Property.
8.
DEFAULT
8.1    Breach by Seller. In the event that Seller shall fail to consummate this
Agreement for any reason, except Purchaser’s default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedy, at law or in equity, to either (i) terminate this Agreement and receive
a refund of the Earnest Money, and neither party shall have any further right or
obligation hereunder other than the Surviving Obligations; or (ii) pursue the
remedy of specific performance of Seller’s obligations under this Agreement;
provided that any suit for specific performance must be brought within one
hundred twenty (120) days of Seller’s default, to the extent permitted by law,
Purchaser waiving the right to bring suit at any later date. Notwithstanding the
foregoing, if Seller willfully defaults in its obligation to sell and convey the
Property to Purchaser pursuant to this Agreement and the remedy of specific
performance as provided in clause (ii) above is not available to Purchaser
because Seller has sold or conveyed the Property to another party, then
Purchaser’s sole remedy shall be to proceed pursuant to clause (i) above and
Seller shall pay to Purchaser the actual out-of-pocket expenses incurred by
Purchaser in connection with the transactions described in this Agreement,
including, without limitation, expenses paid (A) to Purchaser’s attorneys in
connection with negotiation of this Agreement and matters related thereto,
including, without limitation, costs associated with due diligence matters and
any verifiable out-of-pocket costs incurred by Purchaser with respect to due
diligence activities, including, without limitation, travel costs and expenses,
(B) to Lender and/or KeyCorp as an application or loan assumption fee or other
non-refundable fee, attorney fees for Lender and/or KeyCorp in connection with
the Loan Assumption and any and all other fees and expenses incurred by Lender
and/or KeyCorp with respect to the Loan Assumption which are payable by
Purchaser, and (C) to third party consultants in connection with the performance
of examinations, inspections and/or investigations pursuant to this Agreement.
This Agreement confers no present right, title or interest in the Property to
Purchaser, and Purchaser agrees not to file a lis pendens or other similar
notice against the Property except in connection

16



--------------------------------------------------------------------------------




with, and after, the filing of a suit for specific performance or in accordance
with the preceding sentence. Notwithstanding any provision in this Section 8.1
to the contrary, in no event shall Seller be liable to reimburse Purchaser for
costs and expenses as described in this Section 8.1 in excess of $500,000.00 in
the aggregate.
8.2     Breach by Purchaser. If Purchaser fails to consummate this Agreement for
any reason, except Seller’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Seller, as its sole and exclusive remedy, may terminate this Agreement and
thereupon shall be entitled to the Earnest Money as liquidated damages (and not
as a penalty). Seller and Purchaser have made this provision for liquidated
damages because it would be difficult to calculate, on the date hereof, the
amount of actual damages for such breach, and Seller and Purchaser agree that
these sums represent a reasonable forecast of such damages.
8.3    Notice and Opportunity to Cure. Seller and Purchaser each agree to
provide the other party with written notice of any default by the other party
under this Agreement, and a period of five (5) business days following the other
party’s receipt of such notice within which to cure such default; provided,
however, that no such notice and opportunity to cure shall be applicable with
respect to a party’s failure to timely close, nor shall any such notice and cure
period extend beyond the Closing Date.
9.
MISCELLANEOUS
9.1    Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, (d) on the
date delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received, or (e) on the date an electronic mail
message with a pdf copy of the signed notice is delivered to the email addresses
listed below, provided that in the case of any notice delivered in accordance
with items (d) or (e) above, any such facsimile notice or email notice shall be
sent by one of the other permitted methods of providing notice (other than
facsimile or email notice) on the next succeeding business day. For purposes of
this Section 9.1, the addresses of the parties for all notices are as follows
(unless changed by similar notice in writing given by the particular person
whose address is to be changed):


If to Purchaser:    Optio, Inc.
150 North Michigan Avenue
Suite 2800
Chicago, IL 60601
Attention: Mario F. Spinella
Tel: (404) 906-8532
Fax: (770) 951-5357
Email: mfs@optio.us


with a copy to:    Hartman Simons & Wood LLP
6400 Powers Ferry Road, NW
Suite 400

17



--------------------------------------------------------------------------------




Atlanta, GA 30339
Attention: Yvette Fallone-Tietje, Esq.
Tel: (678) 528-4446
Fax: (770) 951-5357
Email: yvette.fallone@hartmansimons.com




If to Seller:
Trail Creek Apartments, LLC

c/o Preferred Apartment Communities, Inc.
One Overton Park
3625 Cumberland Boulevard, Suite 1150
Atlanta, Georgia 30339
Attention: John A. Isakson, CCO
Tel: (678) 589-7760
Fax: (678) 589-7771
Email: jisakson@pacapts.com
    
with a copy to:
Stephen F. White, Esq.

SFW Advisors, P.C.
1775 Woodstock Road
Suite 200
Roswell, Georgia 30075
Phone: (678) 507-1020
Fax: (678) 507-1012
Email: swhite@sfwadvisors.com


with a copy to:
Trail Creek Apartments, LLC

c/o Preferred Apartment Communities, Inc.
One Overton Park
3625 Cumberland Boulevard, Suite 1150
Atlanta, Georgia 30339
Attention: Jeffrey R. Sprain, General Counsel
Phone: (770) 818-4108
Fax: (770) 818-4105
Email: jsprain@pacapts.com



If to Escrow Agent:
Stewart Title Guaranty Company
808 Eden Way North

Suite 100
Chesapeake, VA 23320
Tel: (757) 424-4400
Fax: (757) 282-0935
Email: wwells@stewart.comAttention: Wendy Wells




9.2    Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party, except for CBRE, Inc.

18



--------------------------------------------------------------------------------




(“Agent”), who represents Seller. Seller shall pay Agent any commissions due
Agent on the Closing Date. Purchaser agrees to indemnify and hold harmless
Seller from and against any and all claims, losses, damages, costs or expenses
of any kind or character arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by Purchaser or on
Purchaser’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Seller agrees to indemnify and hold
harmless Purchaser from and against any and all claims, losses, damages, costs
or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding with Agent and/or any other person or
entity alleged to have been made by Seller or on Seller’s behalf with any broker
or finder in connection with this Agreement or the transaction contemplated
hereby. Notwithstanding anything to the contrary contained herein, this Section
9.2 shall survive the Closing or any earlier termination of this Agreement.
9.3    Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein.
9.4    Amendment. This Agreement may be amended only by a written instrument
executed by Seller and Purchaser.
9.5    Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.
9.6    Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Virginia, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.
9.7    Governing Law. This Agreement shall be governed by the laws of the State
of Virginia and the laws of the United States pertaining to transactions in such
State.
9.8    Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective successors and
permitted assigns. Purchaser shall not have the right to assign all or any
portion of Purchaser's rights and obligations under this Agreement without
Seller’s prior written consent, which may be granted or withheld in Seller’s
sole discretion, except that Purchaser may assign or transfer this Agreement to
a special purpose entity in which the principals of Purchaser shall have an
equity interest without Seller’s consent or approval provided that, prior to or
at Closing, Seller receives an executed assignment and assumption agreement
which expressly assigns the Earnest Money and in which such assignee expressly
assumes performance of this Agreement for the benefit of Seller. No such
assignment or designation shall relieve or release Purchaser from any
obligations under this Agreement (whether arising pre- or post-closing), and
Purchaser shall remain jointly and severally liable for all of same together
with such assignee.
9.9    Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

19



--------------------------------------------------------------------------------




9.10    Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit, both at trial and at all appellate levels.
9.11    Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile or electronic mail signature pages shall be effective for
purposes of this Section 9.11.
9.12    No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.
9.13.    Tax-Deferred Exchange. Each party will, upon request by the other
party, cooperate as reasonably required to facilitate a tax-deferred exchange.
Notwithstanding the foregoing, neither party will be required to undertake any
liabilities or obligations or expend any sums of money in connection with a
proposed tax-free exchange for the benefit of the other party.
9.14    Disclaimers by Seller.
A.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT NEITHER SELLER NOR SELLER'S AGENTS,
EMPLOYEES OR REPRESENTATIVES HAVE AT ANY TIME MADE AND ARE NOT NOW MAKING, AND
THEY SPECIFICALLY DISCLAIM, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (A) MATTERS
OF TITLE (OTHER THAN SELLER'S LIMITED WARRANTY OF TITLE TO BE CONTAINED IN THE
DEED), (B) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY, THE LAND AND
IMPROVEMENTS OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, THE PRESENCE
OF “HAZARDOUS MATERIALS” (AS DEFINED BELOW) IN, ON, UNDER OR IN THE VICINITY OF
THE LAND AND IMPROVEMENTS, (C) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER
RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND GEOLOGIC FAULTS
AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (D) WHETHER, AND TO THE
EXTENT TO WHICH, THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF IS AFFECTED BY
ANY STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, WETLANDS, FLOOD PRONE AREA,
FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (E) DRAINAGE, (F) SOIL
CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL
ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE
SUFFICIENCY OF ANY UNDERSHORING, (G) THE PRESENCE OF ENDANGERED SPECIES OR ANY
ENVIRONMENTALLY SENSITIVE OR PROTECTED AREAS, (H) ZONING OR BUILDING
ENTITLEMENTS TO WHICH THE LAND OR IMPROVEMENTS OR


20



--------------------------------------------------------------------------------




ANY PORTION THEREOF MAY BE SUBJECT, (I) THE AVAILABILITY OF ANY UTILITIES TO THE
LAND OR IMPROVEMENTS OR ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION,
WATER, SEWAGE, GAS AND ELECTRIC, (J) USAGES OF ADJOINING PROPERTY, (K) ACCESS TO
THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF, (L) THE VALUE, COMPLIANCE WITH
THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY,
DESCRIPTION, SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL
OR FINANCIAL CONDITION OF THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF, OR
ANY INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR
AFFECTING OR PERTAINING TO THE PROPERTY, THE LAND OR IMPROVEMENTS OR ANY PART
THEREOF, (M) THE CONDITION OR USE OF THE LAND OR IMPROVEMENTS OR COMPLIANCE OF
THE LAND OR THE IMPROVEMENTS WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS, (N) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, SURFACE IMPOUNDMENTS, OR LANDFILLS, (O) ANY OTHER
MATTER AFFECTING THE STABILITY AND INTEGRITY OF THE LAND OR IMPROVEMENTS, (P)
THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE LAND OR IMPROVEMENTS, (Q) THE
MERCHANTABILITY OF THE PROPERTY, THE LAND OR THE IMPROVEMENTS OR FITNESS OF THE
PROPERTY, THE LAND OR THE IMPROVEMENTS FOR ANY PARTICULAR PURPOSE, (R) THE
TRUTH, ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE ITEMS, (S) TAX
CONSEQUENCES, OR (T) ANY OTHER MATTER OR THING WITH RESPECT TO THE PROPERTY, THE
LAND OR THE IMPROVEMENTS.
Purchaser’s Initials: __/s/____
B.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY "AS IS,
WHERE IS, WITH ALL FAULTS". EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER UNDER SECTION 4.4 ABOVE AND CONTAINED IN ANY DOCUMENTS DELIVERED AT
CLOSING, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER HAS NOT MADE
AND IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY, THE LAND OR THE IMPROVEMENTS OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, OR ANY PROPERTY MANAGER,
REAL ESTATE BROKER, AGENT OR THIRD PARTY REPRESENTING OR PURPORTING TO REPRESENT
SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING.
PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED
PURCHASER OF REAL ESTATE AND THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, IT IS


21



--------------------------------------------------------------------------------




RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN
PURCHASING THE PROPERTY AND SHALL MAKE AN INDEPENDENT VERIFICATION OF THE
ACCURACY OF ANY DOCUMENTS AND INFORMATION PROVIDED BY SELLER. PURCHASER WILL
CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY, THE LAND AND THE
IMPROVEMENTS AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF. PURCHASER ACKNOWLEDGES THAT
SELLER HAS AFFORDED PURCHASER A FULL OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS
OF THE PROPERTY, THE LAND AND THE IMPROVEMENTS AS PURCHASER DEEMED NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY, THE LAND AND THE
IMPROVEMENTS AND THE EXISTENCE OR NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN
WITH RESPECT TO ANY HAZARDOUS MATERIALS ON OR DISCHARGED FROM THE LAND AND THE
IMPROVEMENTS, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED
TO, ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS OR ADVERSE ENVIRONMENTAL, HEALTH OR
SAFETY CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S INSPECTIONS AND
INVESTIGATIONS. PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT: (A)
PURCHASER IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT; AND (B) PURCHASER IS PURCHASING THE PROPERTY FOR
BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR PURPOSE AND NOT FOR USE AS
PURCHASER'S RESIDENCE. EACH OF SELLER AND PURCHASER HEREBY WAIVES ANY AND ALL
RIGHTS OR REMEDIES IT MAY HAVE OR BE ENTITLED TO, DERIVING FROM DISPARITY IN
SIZE OR FROM ANY SIGNIFICANT DISPARATE BARGAINING POSITION IN RELATION TO THE
OTHER.
Purchaser’s Initials: __/s/____
C.
PURCHASER ACKNOWLEDGES THAT IT WILL HAVE THE OPPORTUNITY TO INSPECT THE
PROPERTY, OBSERVE ITS PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS AND THE
OPPORTUNITY TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE PROPERTY, THE
LAND AND THE IMPROVEMENTS AND ADJACENT AREAS AS PURCHASER DEEMS NECESSARY, AND
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, PURCHASER HEREBY FOREVER RELEASES AND DISCHARGES SELLER FROM ALL
RESPONSIBILITY AND LIABILITY, INCLUDING WITHOUT LIMITATION, LIABILITIES UNDER
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980
(42 U.S.C. SECTIONS 9601 ET SEQ.), AS AMENDED ("CERCLA"), REGARDING THE
CONDITION, VALUATION, SALABILITY OR UTILITY OF THE PROPERTY, THE LAND OR THE
IMPROVEMENTS OR THEIR


22



--------------------------------------------------------------------------------




SUITABILITY FOR ANY PURPOSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, WITH
RESPECT TO THE PRESENCE IN THE SOIL, AIR, STRUCTURES AND SURFACE AND SUBSURFACE
WATERS, OF HAZARDOUS MATERIALS OR OTHER MATERIALS OR SUBSTANCES THAT HAVE BEEN
OR MAY IN THE FUTURE BE DETERMINED TO BE TOXIC, HAZARDOUS, UNDESIRABLE OR
SUBJECT TO REGULATION AND THAT MAY NEED TO BE SPECIALLY TREATED, HANDLED AND/OR
REMOVED FROM THE LAND OR THE IMPROVEMENTS UNDER CURRENT OR FUTURE FEDERAL, STATE
AND LOCAL LAWS, REGULATIONS OR GUIDELINES, AND ANY STRUCTURAL AND GEOLOGIC
CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND HAZARDOUS WASTE
AND HAZARDOUS MATERIALS ON, UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE LAND
OR THE IMPROVEMENTS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY
DOCUMENTS DELIVERED AT CLOSING, PURCHASER FURTHER HEREBY WAIVES (AND BY CLOSING
THIS TRANSACTION WILL BE DEEMED TO HAVE WAIVED) ANY AND ALL OBJECTIONS AND
COMPLAINTS (INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE AND LOCAL STATUTORY
AND COMMON LAW BASED ACTIONS, AND ANY PRIVATE RIGHT OF ACTION UNDER ANY FEDERAL,
STATE OR LOCAL LAWS, REGULATIONS OR GUIDELINES TO WHICH THE LAND OR THE
IMPROVEMENTS IS OR MAY BE SUBJECT, INCLUDING, BUT NOT LIMITED TO, CERCLA)
CONCERNING THE PHYSICAL CHARACTERISTICS AND ANY EXISTING CONDITIONS OF THE LAND
OR THE IMPROVEMENTS. PURCHASER FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN
APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS ON THE LAND OR THE IMPROVEMENTS AND THE RISK THAT
ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING, WITHOUT LIMITATION,
THE PRESENCE OF HAZARDOUS MATERIALS OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN
REVEALED BY ITS INVESTIGATION.
Purchaser’s Initials: ______
D.
For purposes hereof, "Hazardous Materials" means "Hazardous Material,"
"Hazardous Substance," "Pollutant or Contaminant," and "Petroleum" and "Natural
Gas Liquids," as those terms are defined or used in Section 101 of CERCLA, and
any other substances regulated because of their effect or potential effect on
public health and the environment, including, without limitation, PCBs, lead
paint, asbestos, urea formaldehyde, radioactive materials, putrescible
materials, and infectious materials.

E.
Intentionally Omitted.

F.
The terms and conditions of this Section 9.14 shall expressly survive the
Closing without time limitation, and not merge with the provisions of any
closing documents.

G.
Purchaser and Seller acknowledge and agree that the representations, warranties,
disclaimers and other agreements set forth in this Agreement are an integral
part of this Agreement and that neither Purchaser nor Seller would have agreed
to sell or purchase the Property, as applicable, for the Purchase Price without
the representations, warranties, disclaimers and other agreements set forth in
this Agreement.


23



--------------------------------------------------------------------------------




H.
No shareholder, officer, employee or agent of or consultant of or to Seller or
Purchaser shall be held to any personal liability hereunder, and no resort shall
be had to their property or assets for the satisfaction of any claims hereunder
or in connection with the transaction contemplated by this Agreement.
Furthermore, Seller’s liability under this Agreement is explicitly limited to
Seller’s interest in the Property, including any proceeds thereof. Purchaser
shall have no recourse against any other property or assets of Seller or any
other Seller Parties or of any of the assets or property of any of the foregoing
for the payment or collection of any amount, judgment, judicial process,
arbitral award, fee or cost or for any other obligation or claim arising out of
or based upon this Agreement and requiring the payment of money by Seller.
Except as otherwise expressly set forth in this Section 9.14(H), neither Seller
nor any Seller Party shall be subject to levy, lien, execution, attachment or
other enforcement procedure for the satisfaction of any of Purchaser’s rights or
remedies under or with respect to this Agreement, at law, in equity or
otherwise. Purchaser shall not seek enforcement of any judgment, award, right or
remedy against any property or asset of Seller or any Seller Parties other than
Seller’s interest in the Property or any proceeds thereof. The provisions of
this Section 9.14(H) shall survive the termination of this Agreement.

9.15
Effective Date. As used herein, the term “Effective Date” shall mean the later
of the “Date of Execution by Purchaser” or the “Date of Execution by Seller”, as
set forth on the signature page of this Agreement. The execution of this
Agreement by either party hereto (the party so executing being herein called the
“Offeror Party”), constitutes an offer by the Offeror Party to sell or purchase
the Property, as applicable, to the other party hereto (herein called the
“Offeree Party”), which offer automatically shall expire and be of no further
force or effect, unless the Offeree Party executes, dates and delivers to the
Offeror Party (which delivery may be made by telecopy or electronic mail), a
fully executed copy of this Agreement within two (2) business days after the
date this Agreement is executed by the Offeror Party, as indicated on the
signature page of this Agreement.

9.16    Exhibits and Schedules. The following exhibits are attached to this
Agreement and are incorporated into this Agreement by this reference and made a
part hereof for all purposes:
(a)    Exhibit A, Legal Description of the Land
(b)    Exhibit B, List of Due Diligence Items
(c)    Exhibit C, Form of Deed
(d)    Exhibit D, Form of Bill of Sale
(e)    Exhibit E, Form of Certification of Non-Foreign Status
(f)    Exhibit F, Form of Owner’s Affidavit
(g)    Exhibit G, Form of Certificate of Seller
(h)    Exhibit H, Form of Tenant Notice Letter
(i)    Exhibit I, Form of Assignment
(j)    Exhibit J, List of Personal Property
(k)    Exhibit K, List of Contracts
(l)    Exhibit L, Tenant List
(m)    Exhibit M, Form of Certificate of Purchaser




9.17    Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing until the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no

24



--------------------------------------------------------------------------------




press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use best
efforts to prevent disclosure of this transaction by any third party.
Additionally, Purchaser shall not be permitted to contact or communicate with
any on-site employees of Seller or any affiliate of Seller, without Seller’s
prior written consent, including, without limitation, any communication
concerning future employment, until after expiration of the Inspection Period,
provided that Purchaser shall provide Seller with not less than two business
days’ advance notice regarding any such contact or communication, which notice
may be given via telephone to Seller at the telephone number included in
Seller’s notice address in Section 9.1 herein; nor shall Purchaser be entitled
to contact or communicate with any tenant or other resident of the Property,
without Seller’s prior written consent and without a representative of Seller
being present. Notwithstanding the foregoing, (i) each party shall be entitled
to make disclosures concerning this Agreement and materials provided hereunder
to its lenders, attorneys, accountants, employees, agents, other service
professionals and the U.S. Securities and Exchange Commission as may be
reasonably necessary in furtherance of the transactions contemplated hereby,
(ii) each party shall be entitled to make such disclosures concerning this
Agreement and materials provided hereunder as may be necessary to comply with
any court order or directive of any applicable governmental authority, and (iii)
Purchaser’s confidentiality obligations under this Section 9.17 shall not apply
to any information which (a) was already in Purchaser’s possession prior to its
receipt from Seller, (b) is or becomes publicly available other than as a result
of a disclosure by Purchaser, or (c) is independently developed by Purchaser
without reliance on the Due Diligence Items. Notwithstanding any provision to
the contrary herein, at all times after the Effective Date and continuing after
Closing, in no event shall either party disclose the names of the members that
have invested capital in the other party to this Agreement or the entities which
directly or indirectly own such other party to this Agreement. The provisions of
this Section 9.17 shall survive Closing or any termination of this Agreement.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









































25



--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.


 
SELLER:
 
TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability company
            
By: Preferred Apartment Advisors, LLC,
a Delaware limited liability company,
its Agent




      By: /s/ Jeffrey R. Sprain


      Name: Jeffrey R. Sprain


      Title: General Counsel and Secretary




Date of Execution: March 10, 2014













[SIGNATURES CONTINUE ON NEXT PAGE]

26



--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 
PURCHASER:
 
OPTIO, INC., a Delaware corporation




By: /s/ Mario F. Spinella


Name: Mario F. Spinella


Title: CIO


 
Date of Execution: March 10, 2014






27



--------------------------------------------------------------------------------




The undersigned Escrow Agent hereby acknowledges receipt of the Deposit in the
amount of $250,000.00, and a fully executed copy of this Agreement, and agrees
to hold and dispose of the Earnest Money in accordance with the provisions of
this Agreement. Seller and Purchaser acknowledge and agree that Section 6045(e)
of the Internal Revenue Code of 1986 requires that notice of the sale and
purchase of the Property described in this Agreement be provided to the Internal
Revenue Service (“IRS”) by preparation of and filing with the IRS of IRS Form
1099-B. Purchaser and Seller hereby authorize and direct the Escrow Agent to
prepare and file form 1099-B with respect to the transaction hereunder. Seller
and Purchaser agree to furnish and provide to the Escrow Agent any and all
information that the Escrow Agent may require in order for the Escrow Agent to
(a) comply with all instructions to IRS Form 1099-B in the preparation thereof,
and (b) prepare and timely file such form with the IRS.




STEWART TITLE GUARANTY COMPANY




By:                     
Name: ___________________________
Title: Authorized Signatory


Date of Execution by Escrow Agent:


______________, 2014







28



--------------------------------------------------------------------------------




EXHIBIT A
TO PURCHASE AND SALE AGREEMENT




LEGAL DESCRIPTION




ALL those certain tracts of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-2A, containing 2.286 acres, more or
less, Parcel 1A-2B, containing 2.350 acres, more or less and Parcel 1A-2C,
containing 12.281 acres, more or less, as shown on that certain Subdivision plat
entitled "Subdivision Plat Showing Parcels 1A-1 and 1A-2 Property of Oxford
Hampton Partners, LLC and Oxford Trail JV, LLC, North Armstead Avenue, City of
Hampton, Virginia", dated December 18, 2008, made by Vanasse Hangen Brustlin,
Inc., recorded December 22, 2010 in the Clerk's Office, Circuit Court, City of
Hampton, Virginia in Plat Book 12, page 138.


All that certain tract of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-1A, containing 10.191 acres, more or
less, as shown on that certain plat by Vanasse Hangen Brustlin, Inc., dated
September 7, 2010, entitled “Subdivision Plat showing Parcels 1A-1 and 1A-2
Property of Oxford Hampton Partners, LLC and Oxford Trail JV, LLC, North
Armistead Avenue, City of Hampton, Virginia”, a copy of which is recorded in the
Clerk’s Office, Circuit Court, City of Hampton, Virginia in Pat Book 12, Page
138.












--------------------------------------------------------------------------------




EXHIBIT B
TO PURCHASE AND SALE AGREEMENT




List of Due Diligence Items




1.
A copy of Seller’s ALTA/ACSM Survey of the Land obtained upon Seller’s
acquisition of the Land.

2.
A list of movable furniture, equipment and personal property.

3.
Copies of all written service contracts, licenses, permits and leases concerning
the Property in Seller’s possession or in Seller’s reasonable control.

4.
Copies of all standard forms for rental contracts and rental applications and
credit checks.

5.
A copy of the income and expense statements for the operation of the Property
for the period of time that Seller has owned the Property.

6.
Copies of the real property tax invoices for the period of time that Seller has
owned the Property.

7.
A copy of all insurance claims filed and any insurance loss runs in Seller’s
possession for the period of time that Seller has owned the Property, if any.

8.
A copy of the current payroll for the Property.

9.
Seller’s existing environmental reports.

10.
Seller’s existing title policies.

11.
Bank statements for the Property operating accounts for the immediately
preceding 12-month period.

12.
Historical maintenance records.

13.
Monthly occupancy reports for the period of time that Seller has owned the
Property.

14.
All architectural/ engineering plans, drawings and specifications for the
Improvements either in Seller’s possession or readily available to Seller.









--------------------------------------------------------------------------------




EXHIBIT C
TO PURCHASE AND SALE AGREEMENT




SPECIAL WARRANTY DEED


THIS DOCUMENT PREPARED OUTSIDE OF
THE COMMONWEALTH OF VIRGINIA
BY, AND WHEN RECORDED RETURN TO:
______________________
______________________
______________________
______________________
TAX MAP #   ;
   ;
   
Consideration:    



SPECIAL WARRANTY DEED
THIS INDENTURE is made this ___ day of __________, 2014, by and between TRAIL
CREEK APARTMENTS, LLC, a Delaware limited liability company (hereinafter
referred to as “Grantor”), and _________________________, a Delaware
_________________ (hereinafter referred to as “Grantee”), the terms “Grantor”
and “Grantee” to include their respective heirs, legal representatives,
successors and assigns where the context requires or permits.
WITNESSETH, for and in consideration of the sum of TEN AND NO/100THS DOLLARS
($10.00) and other good and valuable consideration, the receipt, adequacy and
sufficiency whereof are hereby acknowledged by Grantor, Grantor has granted,
bargained, sold, aliened, conveyed and confirmed unto the Grantee, all of
Grantor's right, title and interest in and to the following described property,
to wit:
ALL THAT TRACT OR PARCEL OF LAND lying and being in Hampton, Virginia and being
more particularly described on Exhibit “A” attached hereto and by this reference
made a part hereof;
TOGETHER with all buildings, structures, fixtures and other improvements located
in or on the land; and
TOGETHER with all easements, licenses, rights-of-way, rights, benefits,
appurtenances and privileges belonging or appertaining to the land (including,
without limitation, all right, title, estate and interest of Grantor, if any,
in, to and under adjoining streets, rights of way and easements).
TO HAVE AND TO HOLD, said tract or parcel of land, together with all and
singular the rights, members and appurtenances thereof, to the same being,
belonging, or in anywise appertaining, to the only proper use, benefit and
behoof of said Grantee forever in FEE SIMPLE, subject only to the matters set
forth herein.
AND Grantor warrants on behalf of itself and its heirs to Grantee, its heirs,
personal representatives and assigns against the claims and demands of Grantor
and all persons claiming through Grantor.




--------------------------------------------------------------------------------




This conveyance is made subject to those matters set forth on Exhibit “B”
attached hereto and incorporated herein by this reference.






[SIGNATURES COMMENCE ON NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has executed this Special Warranty Deed as of
the date stated above.
 
GRANTOR:
 
TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability company
            
By: Preferred Apartment Advisors, LLC,
a Delaware limited liability company,
its Agent




      By: _______________________


      Name:_____________________


      Title:______________________



STATE OF ___________
COUNTY OF _____________
I HEREBY CERTIFY that on this date, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid, to take acknowledgments, the
foregoing instrument was acknowledged before me by ________________, as the
____________ of Preferred Apartment Advisors, LLC, a Delaware limited liability
company, freely and voluntarily under authority duly vested in him by said
company. He is personally known to me or who has produced a driver’s license as
identification.
WITNESS my hand and official seal in the City and State last aforesaid this
_____ day of ________________, 2014.
    

Notary Public, State of ____________ at Large
My Commission Expires:                                    
[Type, Print or Stamp Name]
GRANTEE’S ADDRESS:
_____________________
_____________________
_____________________
_____________________














--------------------------------------------------------------------------------




EXHIBIT A
to Special Warranty Deed
ALL those certain tracts of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-2A, containing 2.286 acres, more or
less, Parcel 1A-2B, containing 2.350 acres, more or less and Parcel 1A-2C,
containing 12.281 acres, more or less, as shown on that certain Subdivision plat
entitled "Subdivision Plat Showing Parcels 1A-1 and 1A-2 Property of Oxford
Hampton Partners, LLC and Oxford Trail JV, LLC, North Armstead Avenue, City of
Hampton, Virginia", dated December 18, 2008, made by Vanasse Hangen Brustlin,
Inc., recorded December 22, 2010 in the Clerk's Office, Circuit Court, City of
Hampton, Virginia in Plat Book 12, page 138.


All that certain tract of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-1A, containing 10.191 acres, more or
less, as shown on that certain plat by Vanasse Hangen Brustlin, Inc., dated
September 7, 2010, entitled “Subdivision Plat showing Parcels 1A-1 and 1A-2
Property of Oxford Hampton Partners, LLC and Oxford Trail JV, LLC, North
Armistead Avenue, City of Hampton, Virginia”, a copy of which is recorded in the
Clerk’s Office, Circuit Court, City of Hampton, Virginia in Pat Book 12, Page
138.








--------------------------------------------------------------------------------




EXHIBIT B
to Special Warranty Deed








--------------------------------------------------------------------------------




EXHIBIT D
TO PURCHASE AND SALE AGREEMENT


BILL OF SALE




BILL OF SALE
THIS BILL OF SALE is made and delivered this _____ day of ___________, 2014, by
TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability company (hereinafter
referred to as “Seller”), and ________________________, a ______________
(hereinafter referred to as “Purchaser”).
W I T N E S S E T H:
WHEREAS, of even date herewith, Seller has conveyed to Purchaser the real
property referenced on Exhibit “A” attached hereto and by this reference made a
part hereof (hereinafter referred to as the “Real Property”).
NOW, THEREFORE, for value received and in further consideration of the sum of
Ten and No/100 Dollars ($10.00), and other good and valuable consideration, in
hand paid by Purchaser to Seller, the receipt and sufficiency of which are
hereby acknowledged by Seller, Seller does hereby grant and convey to Purchaser
all of Seller’s right, title and interest in and to any and all personal
property, fixtures and equipment located within or on the Real Property as of
the date hereof and including, without limitation, the items of personal
property set forth on Exhibit “B” attached hereto and by this reference made a
part hereof (collectively, the “Personal Property”).
TO HAVE AND TO HOLD the Personal Property hereby conveyed unto Purchaser, its
successors and assigns, forever.


Seller hereby represents and warrants to Purchaser that Seller is the absolute
owner of the Personal Property, and that Seller has full right, power, and
authority to sell the Personal Property and to enter into this Bill of Sale.
ALL of the Personal Property is being granted and conveyed by Seller and being
acquired by Purchaser without recourse or express or implied warranty, and in an
“AS IS, WHERE IS” condition.




[SIGNATURES COMMENCE ON NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be properly signed,
sealed and delivered as of the day and year first above written.




 
"SELLER"
 


TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability company
            
By: Preferred Apartment Advisors, LLC,
a Delaware limited liability company,
its Agent




      By: _______________________


      Name:_____________________


      Title:______________________









--------------------------------------------------------------------------------




EXHIBIT A
to Bill of Sale


Legal Description


ALL those certain tracts of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-2A, containing 2.286 acres, more or
less, Parcel 1A-2B, containing 2.350 acres, more or less and Parcel 1A-2C,
containing 12.281 acres, more or less, as shown on that certain Subdivision plat
entitled "Subdivision Plat Showing Parcels 1A-1 and 1A-2 Property of Oxford
Hampton Partners, LLC and Oxford Trail JV, LLC, North Armstead Avenue, City of
Hampton, Virginia", dated December 18, 2008, made by Vanasse Hangen Brustlin,
Inc., recorded December 22, 2010 in the Clerk's Office, Circuit Court, City of
Hampton, Virginia in Plat Book 12, page 138.


All that certain tract of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-1A, containing 10.191 acres, more or
less, as shown on that certain plat by Vanasse Hangen Brustlin, Inc., dated
September 7, 2010, entitled “Subdivision Plat showing Parcels 1A-1 and 1A-2
Property of Oxford Hampton Partners, LLC and Oxford Trail JV, LLC, North
Armistead Avenue, City of Hampton, Virginia”, a copy of which is recorded in the
Clerk’s Office, Circuit Court, City of Hampton, Virginia in Pat Book 12, Page
138.












--------------------------------------------------------------------------------




EXHIBIT B
to Bill of Sale


List of Personal Property








--------------------------------------------------------------------------------




EXHIBIT E
TO PURCHASE AND SALE AGREEMENT
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the U.S. Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”), and the regulations thereunder provide that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform ____________________, a Delaware
__________________ (hereinafter referred to as “Transferee”) that withholding of
tax is not required upon the transfer by TRAIL CREEK APARTMENTS, LLC, a Delaware
limited liability company (hereinafter referred to as “Transferor”) to
Transferee of the interest of Transferor in the real property more particularly
described in Exhibit “A” attached hereto, the undersigned hereby certifies the
following:
1.     Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those     terms are defined in the Code and the
regulations thereunder);


2.    Transferor is not a disregarded entity (as that term is defined in the
Code and the regulations     thereunder, including, without limitation, Reg.
Sec. 1.1445-2(b)(iii)).


3.    The U.S. employer identification number of Transferor is
_______________________; and


4.    The address of Transferor is:


Trail Creek Apartments, LLC
c/o Preferred Apartment Communities, Inc.
One Overton Park
3625 Cumberland Boulevard, Suite 1150
Atlanta, Georgia 30339


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, I declare that I have examined this certification
and it is true, correct and complete.
Signed, sealed and delivered this ___ day
of ______, 2014 in the presence of:


   
 
Notary Public


My Commission Expires:


_________________________________
[NOTARIAL SEAL]
“TRANSFEROR”:


TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability company


By: Preferred Apartment Advisors, LLC,
a Delaware limited liability company,
its Agent




      By: _______________________


      Name:_____________________


      Title:______________________







--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION


ALL those certain tracts of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-2A, containing 2.286 acres, more or
less, Parcel 1A-2B, containing 2.350 acres, more or less and Parcel 1A-2C,
containing 12.281 acres, more or less, as shown on that certain Subdivision plat
entitled "Subdivision Plat Showing Parcels 1A-1 and 1A-2 Property of Oxford
Hampton Partners, LLC and Oxford Trail JV, LLC, North Armstead Avenue, City of
Hampton, Virginia", dated December 18, 2008, made by Vanasse Hangen Brustlin,
Inc., recorded December 22, 2010 in the Clerk's Office, Circuit Court, City of
Hampton, Virginia in Plat Book 12, page 138.


All that certain tract of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-1A, containing 10.191 acres, more or
less, as shown on that certain plat by Vanasse Hangen Brustlin, Inc., dated
September 7, 2010, entitled “Subdivision Plat showing Parcels 1A-1 and 1A-2
Property of Oxford Hampton Partners, LLC and Oxford Trail JV, LLC, North
Armistead Avenue, City of Hampton, Virginia”, a copy of which is recorded in the
Clerk’s Office, Circuit Court, City of Hampton, Virginia in Pat Book 12, Page
138.




 






--------------------------------------------------------------------------------




EXHIBIT F
TO PURCHASE AND SALE AGREEMENT
OWNER’S AFFIDAVIT
STEWART TITLE GUARANTY COMPANY
OWNER’S AFFIDAVIT AND INDEMNITY
(123-DAY AFFIDAVIT)




STATE OF GEORGIA
COUNTY OF COBB, to-wit:


RE:    STEWART TITLE GUARANTY COMPANY
Commitment bearing File No. ______________


This day before me personally appeared before me, ______________ (hereinafter
referred to as “Affiant”), in his capacity as the ____________ of Preferred
Apartment Advisors, LLC, a Delaware limited liability company, the Agent of
Trail Creek Apartments, LLC, a Delaware limited liability company (hereinafter
referred to as “Owner”), the owner of property (the “Property”) described in the
referenced title insurance commitment (the “Commitment”), the legal description
of which is attached hereto and made a part hereof as Exhibit A, who being first
duly sworn on oath, did say that Owner has been the owner of the Property for at
least one hundred twenty-three days prior to the date hereof; and
    
That in the aforesaid capacity, Affiant is authorized to give this Affidavit and
has knowledge of the management and operation of the Property, including the
existence of any tenancies, leases, parties in possession and other occupancies,
and payment of taxes and assessments in connection therewith;
    
That, to the actual knowledge of Affiant, except for minor repairs of and
service to apartment units, there has been no work done, services rendered or
material furnished in connection with repairs, improvements, development,
construction, removal, alterations, demolition, or such similar activity on or
incident to the Property within one hundred twenty-three (123) days prior to the
date of this Affidavit, and that there are no outstanding claims or persons
entitled to any claim or right to a claim for mechanics’ or materialmen’s liens
against the Property, and no contract for the making of repairs or improvements
on the Property, or
    
That in the event services have been rendered, material furnished, or work
performed or completed in connection with construction, repair, or improvement
on or to the Property during such 123-day period, that, to the actual knowledge
of Affiant, all such services rendered, material furnished, or work done in
construction, repair or improvement on the Property has been completed and is
acceptable to Owner, that Owner has paid in full all contractors, laborers and
materialmen for work performed, materials supplied, and services rendered on the
property, and that Owner has no notice of any claim of any person against the
Property;
    
That, to the actual knowledge of Affiant without any duty to investigate, there
are no easements or claims of easements not shown by the public records;
    
That Owner’s enjoyment of the Property has been peaceful and undisturbed and the
title to the Property has never been disputed or questioned to Owner’s actual
knowledge, nor does Owner know of any facts by reason of which title to, or
possession of, the Property might be disputed or questioned, or by reason




--------------------------------------------------------------------------------




of which any claim to the Property or any portion thereof might be asserted
adversely to any successor in title to Owner;


That, to the actual knowledge of Affiant, Owner has done no act to affect
adversely the title to said Property, and no agreement or contract for
conveyance, or deed or conveyance is in existence, adversely affecting the title
to the Property, except that in connection with which this Affidavit is given,
tenants under lease agreements for apartment units situated on the Property, and
matters of public record as of the date hereof;
    
That the Property is subject to no outstanding leases, tenancies, occupancies,
or occupancy agreements (written or oral, unrecorded or otherwise) or parties
other than Owner and tenants under lease agreements for apartment units situated
on the Property pursuant to the rent roll provided to the title company; that,
to the actual knowledge of Affiant, there are no unpaid or delinquent water
and/or sewer service charges for said Property payable by Owner, nor, to the
actual knowledge of Affiant, are there any outstanding delinquent real estate
taxes or assessments against the Property;
    
That Owner has received no notice that there are any violations on the Property
of any applicable recorded covenants, conditions, or restrictions, and that to
Affiant’s actual knowledge, there are no unpaid or delinquent assessments
against the Property arising under any covenants, conditions, or restrictions;
    
That, to the actual knowledge of Affiant, there are no actions or proceedings
relating to the Property pending in any State or Federal court, and no judgments
or liens affecting the Property except for matters of public record as of the
date hereof; and
    
That no proceeding in bankruptcy has ever been instituted by or against Owner;
    
In order to effectuate a New York style closing, Owner agrees to promptly
defend, remove, bond or otherwise dispose of any encumbrance, claim or lien
created by Owner which may arise or be filed against the Property, between the
most recent effective date of the Commitment and the date the documents creating
the interest being insured have been recorded.


This Affidavit and Indemnity is given to induce STEWART TITLE GUARANTY COMPANY
(“Company”) to issue its policy or policies of title insurance with full
knowledge that it will be relying upon the accuracy of same. Owner shall
indemnify and hold Company harmless from any actual loss, cost or expense
occasioned by the existence of any of the matters listed above or any untrue
statement made herein and any actual cost, expense or liability, including
reasonable attorney’s fees, arising from the enforcement of this Affidavit and
Indemnity.


Where the context so requires, the singular includes the plural and the
masculine includes the feminine.


The real estate and improvements referred to herein as the Property are situated
in the City of Hampton, Commonwealth of Virginia, and are described in Schedule
A of STEWART TITLE GUARANTY COMPANY File No. ___________________.






(SEAL)
                        








--------------------------------------------------------------------------------




[NOTARY ACKNOWLEDGMENT ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




Cobb County, Georgia:


Acknowledged, subscribed and sworn to before me on _________________
Date


By: ___________________________________
    Name, title, etc.


My commission expires: ___________________


________________________________
Notary Public






--------------------------------------------------------------------------------




EXHIBIT A




LEGAL DESCRIPTION


ALL those certain tracts of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-2A, containing 2.286 acres, more or
less, Parcel 1A-2B, containing 2.350 acres, more or less and Parcel 1A-2C,
containing 12.281 acres, more or less, as shown on that certain Subdivision plat
entitled "Subdivision Plat Showing Parcels 1A-1 and 1A-2 Property of Oxford
Hampton Partners, LLC and Oxford Trail JV, LLC, North Armstead Avenue, City of
Hampton, Virginia", dated December 18, 2008, made by Vanasse Hangen Brustlin,
Inc., recorded December 22, 2010 in the Clerk's Office, Circuit Court, City of
Hampton, Virginia in Plat Book 12, page 138.


All that certain tract of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-1A, containing 10.191 acres, more or
less, as shown on that certain plat by Vanasse Hangen Brustlin, Inc., dated
September 7, 2010, entitled “Subdivision Plat showing Parcels 1A-1 and 1A-2
Property of Oxford Hampton Partners, LLC and Oxford Trail JV, LLC, North
Armistead Avenue, City of Hampton, Virginia”, a copy of which is recorded in the
Clerk’s Office, Circuit Court, City of Hampton, Virginia in Pat Book 12, Page
138.








--------------------------------------------------------------------------------




EXHIBIT G
TO PURCHASE AND SALE AGREEMENT
CERTIFICATE OF SELLER
CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF SELLER
THIS CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF SELLER (this
“Certification”) is made as of the _____ day of _______, 2014, by TRAIL CREEK
APARTMENTS, LLC, a Delaware limited liability company (“Seller”).


W I T N E S S E T H :


WHEREAS, Optio, Inc. entered into that certain Purchase and Sale Agreement,
dated as of __________, 2014, with Seller, which agreement was assigned to
__________________________ (“Purchaser”) (as assigned, the “Agreement”), with
respect to the sale and purchase of improved property (the “Property”) situated
in the City of Hampton, Virginia and more commonly known as the Trail Creek
Apartments consisting of a total of 300 rental apartment units; and


WHEREAS, in accordance with the terms of the Agreement, Seller is required to
reaffirm and certify certain representations and warranties made in the
Agreement.


NOW, THEREFORE, for and in consideration of the Purchase Price paid by Purchaser
to Seller, the receipt and sufficiency of which are hereby acknowledged by
Seller, Seller hereby certifies that the representations and warranties made by
Seller in Section 4.4 of the Agreement are true, correct and complete, in all
material respects, and so remain true, correct and complete, in all material
respects, as of the date hereof.


IN WITNESS WHEREOF, Seller has executed this Certification under seal, the day
and year first above written.
SELLER:
TRAIL CREEK APARTMENTS, LLC, a
Delaware limited liability company
                
By:    Preferred Apartment Advisors, LLC,
a Delaware limited liability company,
its Agent




By: ___________________________


Name:_________________________


Title:__________________________








--------------------------------------------------------------------------------




EXHIBIT H
TO PURCHASE AND SALE AGREEMENT
TENANT NOTICE LETTER
OPTIO PROPERTY MANAGERS LLC
150 North Michigan Avenue, Suite 2800
Chicago, IL 60601
March ____, 2014


_____________________
Apartment No._________        NOTICE OF CHANGE OF OWNERSHIP
_____________________




Re:
Notice of Change of Ownership of Trail Creek Apartments, Hampton, Virginia (the
“Property”)

Dear Tenant:


We are pleased to announce that, as of the date of this letter, TRAIL CREEK
APARTMENTS, LLC, has transferred, sold, assigned, and conveyed the Property to
_______________________, a Delaware ______________ (the “New Owner”). The New
Owner has received, and is now responsible for, your security deposit in the
aggregate amount of $__________ with respect to your lease at the Property. In
addition, the New Owner has assumed and agreed to perform all of the landlord’s
obligations under the lease on and after the date of this letter. Accordingly,
you should pay rent and perform all of your other obligations under the lease to
and for the benefit of the New Owner, and its successors and assigns.


The new management company engaged to manage the property is Optio Property
Managers LLC, whose address is referenced above. The staff for the new
management company is located at the property. Feel free to contact the property
manager should you have any questions concerning the transfer of ownership, new
management or otherwise relating to your lease or the property.
All correspondence from you to the landlord concerning any matter relating to
your tenancy should be addressed as follows: _________________________ LLC, c/o
Optio Property Managers, LLC, 150 North Michigan Avenue, Suite 2800, Chicago,
Illinois 60601, Attn: John M. Kidd. All rent payments should be made payable to
_____________________ LLC and delivered to the clubhouse located at the
property.




[SIGNATURES COMMENCE ON NEXT PAGE]




--------------------------------------------------------------------------------




Very truly yours,
NEW OWNER:
 



 










[SIGNATURES CONTINUED ON NEXT PAGE]




--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


TRANSFER ACKNOWLEDGED:
TRAIL CREEK APARTMENTS, LLC,
a Delaware limited liability company
                
By:    Preferred Apartment Advisors, LLC,
a Delaware limited liability company,
its Agent


By: ___________________________


Name:_________________________
    
Title:__________________________










--------------------------------------------------------------------------------




EXHIBIT I
TO PURCHASE AND SALE AGREEMENT
ASSIGNMENT AND ASSUMPTION OF PERSONAL PROPERTY,
LEASES AND SERVICE CONTRACTS


STATE OF    §
    §
COUNTY OF     §
TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability company (“Grantor”),
for and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to it in hand paid by ______________________, a
______________ (“Grantee”), the receipt and sufficiency of which are hereby
acknowledged, has Granted, Sold, Assigned, Transferred, Conveyed, and Delivered
and does by these presents Grant, Sell, Assign, Transfer, Convey and Deliver
unto Grantee, all of Grantor’s rights, titles, and interests in and to the
following described properties (the “Assigned Properties”) located in, affixed
to and/or arising or used in connection with the improved property (the
“Project”) situated on the land in the City of Hampton, Virginia, more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes (the “Land,” which together with the Project is sometimes
hereinafter called the “Property”):
(a)    All fixtures, equipment, machinery, building materials, furniture,
furnishings, and other personal property owned by Grantor (the “Personal
Property”), including without limitation those items of personal property listed
on Exhibit B attached hereto and incorporated herein, and located on, attached
to, or used in connection with the operation and maintenance of the Property;
(b)    Any leases for space in the Project (the “Space Leases”), together with
all refundable security deposits and pet deposits owned or held by Grantor
pursuant to the Space Leases, which Space Leases and security deposits are
described on Exhibit C attached hereto;
(c)    Those certain contracts relating to the ownership and operation of the
Property (the “Service Contracts”) described on Exhibit D attached hereto; and
(d)    All intangible property, if any, owned by Grantor and pertaining to the
Land, the Project or the Personal Property, including, without limitation, all
of Seller’s rights, title and interest in any telephone exchanges, trade names,
all plans, drawings, specifications, surveys, engineering reports and other
technical information with respect to the improvements located on the Land (the
“Improvements”), any and all warranties, guaranties, and lien waivers relating
to the Improvements or any Personal Property, and to the extent assignable, all
certificates of occupancy, permits, licenses, approvals, and authorizations by
any governmental authority, relating to the development, construction,
ownership, operation, and occupancy of the Land, Improvements and Personal
Property.
In no event shall this Agreement be deemed to construe, and this Agreement shall
not convey, assign or transfer, and any interest of Grantor in the “Excluded
Property” as set forth in the Agreement.
Grantee hereby assumes the liabilities and obligations of Grantor under the
Space Leases and Service Contracts which arise on or after the date hereof and
agrees to perform all obligations of Grantor thereunder which are to be
performed or which become due on or after the date hereof. Grantor shall
indemnify, defend




--------------------------------------------------------------------------------




and hold Grantee harmless from any claim, liability, cost or expense (including,
without limitation, reasonable attorneys’ fees and costs) arising out of any
obligation or liability under the Space Leases or Service Contracts which was to
be performed or arising prior to the date hereof. Grantee shall indemnify and
hold Grantor harmless from any claim, liability, cost or expense (including,
without limitation, reasonable attorneys’ fees and costs) arising out of any
obligation or liability under any of the Spaces Leases or Service Contracts
arising on or after the date hereof.
Neither this Agreement nor any term, provision, or condition hereof may be
changed, amended or modified, and no obligation, duty or liability or any party
hereby may be released, discharged or waived, except in a writing signed by all
parties hereto.


[SIGNATURES COMMENCE ON NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor and Grantee have executed this Assignment and
Assumption of Personal Property, Leases and Service Contracts to be effective as
of the _____ day of __________________, 2014.


 
GRANTOR:
 
TRAIL CREEK APARTMENTS, LLC,
a Delaware limited liability company
            
By: Preferred Apartment Advisors, LLC,
   a Delaware limited liability company,
   its Agent


   By: ___________________________


   Name:_________________________
   
   Title:__________________________


 
 
 
 
 
GRANTEE:
 




By:_____________________________________
Name: __________________________________
Title: ___________________________________







--------------------------------------------------------------------------------




EXHIBIT A
To Assignment and Assumption of Personal Property, Leases and Service Contracts


LEGAL DESCRIPTION




ALL those certain tracts of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-2A, containing 2.286 acres, more or
less, Parcel 1A-2B, containing 2.350 acres, more or less and Parcel 1A-2C,
containing 12.281 acres, more or less, as shown on that certain Subdivision plat
entitled "Subdivision Plat Showing Parcels 1A-1 and 1A-2 Property of Oxford
Hampton Partners, LLC and Oxford Trail JV, LLC, North Armstead Avenue, City of
Hampton, Virginia", dated December 18, 2008, made by Vanasse Hangen Brustlin,
Inc., recorded December 22, 2010 in the Clerk's Office, Circuit Court, City of
Hampton, Virginia in Plat Book 12, page 138.




All that certain tract of land lying in the City of Hampton, Commonwealth of
Virginia, shown and designated as Parcel 1A-1A, containing 10.191 acres, more or
less, as shown on that certain plat by Vanasse Hangen Brustlin, Inc., dated
September 7, 2010, entitled “Subdivision Plat showing Parcels 1A-1 and 1A-2
Property of Oxford Hampton Partners, LLC and Oxford Trail JV, LLC, North
Armistead Avenue, City of Hampton, Virginia”, a copy of which is recorded in the
Clerk’s Office, Circuit Court, City of Hampton, Virginia in Pat Book 12, Page
138.








--------------------------------------------------------------------------------




EXHIBIT B
To Assignment and Assumption of Personal Property, Leases and Service Contracts


PERSONAL PROPERTY






[To be attached at Closing]






--------------------------------------------------------------------------------




EXHIBIT C
To Assignment and Assumption of Personal Property, Leases and Service Contracts


SPACE LEASES




[To be attached at Closing]




--------------------------------------------------------------------------------




EXHIBIT D
To Assignment and Assumption of Personal Property, Leases and Service Contracts


SERVICE CONTRACTS




[To be attached at Closing]










--------------------------------------------------------------------------------




EXHIBIT J
TO PURCHASE AND SALE AGREEMENT
List of Personal Property
On file with Seller




--------------------------------------------------------------------------------




EXHIBIT K
TO PURCHASE AND SALE AGREEMENT
List of Service Contracts
On File with Seller








--------------------------------------------------------------------------------




EXHIBIT L
TO PURCHASE AND SALE AGREEMENT
Tenant List


On File with Seller










--------------------------------------------------------------------------------




EXHIBIT M
TO PURCHASE AND SALE AGREEMENT
Form of Purchaser’s Certificate
CERTIFICATE OF PURCHASER
CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF PURCHASER
THIS CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF PURCHASER (this
“Certification”) is made as of the _____ day of _______, 2014,
_______________________, LLC, a Delaware limited liability company
(“Purchaser”).


W I T N E S S E T H :


WHEREAS, Optio, Inc. entered into that certain Purchase and Sale Agreement,
dated as of __________, 2014, with Trail Creek Apartments, LLC, a Delaware
limited liability company (“Seller”), which agreement was assigned to Purchaser
by Optio, Inc. (as assigned, the “Agreement”), with respect to the sale and
purchase of improved property (the “Property”) situated in the City of Hampton,
Virginia and more commonly known as the Trail Creek Apartments consisting of a
total of 300 rental apartment units; and


WHEREAS, in accordance with the terms of the Agreement, Purchaser is required to
reaffirm and certify certain representations and warranties made in the
Agreement.


NOW, THEREFORE, Purchaser hereby certifies that the representations and
warranties made by Purchaser in Section 4.3 of the Agreement are true, correct
and complete, in all material respects, and so remain true, correct and
complete, in all material respects, as of the date hereof.


IN WITNESS WHEREOF, Purchaser has executed this Certification under seal, the
day and year first above written.
PURCHASER:




